Citation Nr: 0322123	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral foot disability. 

2.  Entitlement to service connection for left hip 
disability. 

3.  Entitlement to service connection for left knee 
disability. 

4.  Entitlement to service connection for left ankle 
disability. 

5.  Entitlement to service connection for stomach disability.

6.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On February 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of his service-connected bilateral 
foot disability and the nature and 
etiology of any current left hip 
disability, left knee disability and left 
ankle disability.  With respect to the 
bilateral foot disability, the examiner 
should be requested to record complaints, 
symptoms and clinical findings including 
any skin disability, particularly whether 
there is currently hyperkeratotic skin 
over the left or right third metatarsal 
joint.  With respect to the 
musculoskeletal aspect of the service-
connected bilateral foot disability, the 
examiner should be requested to obtain 
all indicated studies, including X-rays.  
The examiner should specifically 
determine and describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
bilateral foot disability.  The examiner 
should also be requested to determine the 
nature and etiology of any left hip, left 
knee and/or left ankle disability.  All 
indicated studies, including X-rays, 
should be performed.  After review of the 
veteran's service medical records and all 
post-service evidence of record, the 
examiner should be requested to provide, 
with respect to the left hip, left knee 
and left ankle, an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current 
disability is causally related to the 
veteran's service or to any incident of 
service.  In addition, the examiner 
should be requested to provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that any current left hip disability, 
left knee disability or left ankle 
disability was caused or chronically 
worsened by the veteran's service-
connected bilateral foot disability.  
Send the claims folder to the examiner 
for review of pertinent documents.  

2.  Make arrangements for a 
gastrointestinal examination of the 
veteran to determine the nature and 
extent of any current gastrointestinal 
disability, claimed as stomach 
disability.  All indicated studies should 
be performed.  After review of the 
veteran's medical records and with 
consideration of examination results, the 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current gastrointestinal disability was 
caused or chronically worsened by 
medications, including Ibuprofen, used to 
treat the veteran's service-connected 
bilateral foot disability.  

3.  Make arrangements for a dermatology 
examination of the veteran to determine 
the nature and extent of any current skin 
defect or disorder.  All indicated 
studies should be performed.  The 
examiner should note specifically whether 
there is any current manifestation of 
hyperkeratotic skin over the left and 
right third metatarsal heads and the 
extent and severity thereof.  As to any 
skin disorder identified on examination, 
the dermatologist should provide an 
opinion, with complete rationale, as to 
whether it is as least as likely as not 
that such disorder is causally related to 
the veteran's service or any incident of 
service.  In addition, the dermatologist 
should provide an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that any 
current skin disorder was caused or 
chronically worsened by the veteran's 
service-connected bilateral foot 
disability including hyperkeratotic skin 
over the third metatarsal heads.  Send 
the claims file to the examiner for 
review of pertinent documents.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


